MEMORANDUM **
Vivek Sharma, his wife Reena, and their daughter Shriya, all natives and citizens of India, petition for review of the Board of Immigration Appeals’ (“BIA”) affirmance of an immigration judge’s denial of their applications for asylum, withholding of removal, and protection under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252, and we deny the petition.
The BIA denied the Sharmas’ request for asylum in the exercise of its discretion. We conclude that the BIA did not abuse its discretion in doing so. See Kalubi v. Ashcroft 364 F.3d 1134, 1140 & n. 6 (9th Cir.2004).
Substantial evidence supports the BIA’s denial of the Sharmas’ claim for withholding of removal. See id. at 1139.
Because the Sharmas did not raise their CAT claim before the BIA, it is unexhausted and we lack jurisdiction to review it. See Barron v. Ashcroft, 358 F.3d 674, 677 (9th Cir.2004).
PETITION DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.